 Case 1:21-cv-02161-JED Document 26 Filed 09/21/21 Page 1 of 5 PageID #: 199




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

REBEKAH A. ATKINS,                       )
                                         )
                        Plaintiff,       )
                                         )
                   v.                    )        No. 1:21-cv-02161-JED
                                         )
DIANE S. SYKES,                          )
WILLIAM J. BAUER,                        )
JOEL M. FLAUM,                           )
FRANK H. EASTERBROOK,                    )
KENNETH F. RIPPLE,                       )
DANIEL A. MANION,                        )
MICHAEL S. KANNE,                        )
ILANA D. ROVNER,                         )
DIANE P. WOOD,                           )
DAVID F. HAMILTON,                       )
MICHAEL B. BRENNAN,                      )
MICHAEL Y. SCUDDER, JR.,                 )
AMY J. ST. EVE,                          )
THOMAS L. KIRSCH, II,                    )
CANDACE JACKSON-AKIWUMI,                 )
TANYA WALTON PRATT,                      )
SARAH EVANS BARKER,                      )
RICHARD L. YOUNG,                        )
JANE E. MAGNUS-STINSON,                  )
JAMES R. SWEENEY, II,                    )
JAMES PATRICK HANLON,                    )
TIM A. BAKER,                            )
DEBRA MCVICKER LYNCH,                    )
MARK J. DINSMORE,                        )
MATTHEW P. BROOKMAN,                     )
DORIS L. PRYOR,                          )
MARIO GARCIA,                            )
CRAIG M. MCKEE,                          )
VAN T. WILLIS,                           )
                                         )
                        Defendants.      )
 Case 1:21-cv-02161-JED Document 26 Filed 09/21/21 Page 2 of 5 PageID #: 200




                                       OPINION AND ORDER

        Rebekah Atkins, pro se, is suing all the judges of the Court of Appeals for the Seventh

Circuit and all the district and magistrate judges in the Southern District of Indiana. Ms. Atkins is

requesting to proceed without having to pay the filing fee. She may be financially eligible to

proceed in forma pauperis, 1 but the Court also has an obligation under 28 U.S.C. § 1915(e)(2) to

dismiss a complaint if the Court determines that the complaint “fails to state a claim on which

relief may be granted” or that the action “is frivolous or malicious.” Under federal pleading

standards:

        [A] complaint must contain sufficient factual matter, accepted as true, to state a
        claim to relief that is plausible on its face. A claim has facial plausibility when the
        plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotation marks and internal citations omitted).

        The gravamen of Ms. Atkins’s fifty-page complaint appears to be her allegation that the

defendants are “Criminals/Gangsters/Pirates/ID Thieves . . . masquerading as ‘Federal Judges’ in

the U.S. Federal Courts.” (Compl., DE 1 at 13.) She believes that they stole her identification

“most likely since [her] birth” (id. at 11) and are now preventing her from accessing court

records. Furthermore, according to the complaint, the defendants are hiding the records in a

secret offline PACER system. In fact, this complaint essentially repeats the claims Ms. Atkins

has previously brought against the Clerk’s Office employees in the Southern District of Indiana

which the Court of Appeals found to be factually frivolous because they were “irrational,




         1 Just days after Ms. Atkins filed this lawsuit, the Court of Appeals for the Seventh Circuit

prohibited her “to proceed in forma pauperis in noncriminal matters in any court within this circuit.”
Atkins v. Sharpe, Case No. 21-1831 (7th Cir. August 11, 2021). Because the prohibition was enacted after
Ms. Atkins had already filed her in forma pauperis petition, it’s not applicable here.


                                                     2
 Case 1:21-cv-02161-JED Document 26 Filed 09/21/21 Page 3 of 5 PageID #: 201




fanciful, fantastic, delusional, or incredible.” Atkins v. Sharpe, 854 F. App'x 73, 75 (7th Cir.

2021).

         Ms. Atkins’s complaint must be dismissed for three reasons. First, she is suing

defendants––judges of the Court of Appeals and district and magistrate judges––who have

absolute immunity from her claims that they have misappropriated their authority. See Butz v.

Economou, 438 U.S. 478, 511 (1978) (“Judges have absolute immunity not because of their

particular location within the Government but because of the special nature of their

responsibilities.”). Second, her claims are just as frivolous as they were in Atkins v. Sharpe, even

if they are directed to different defendants and even if she could get around the judicial

immunity. And third, Ms. Atkins cannot continue prosecuting this case because, on August 11,

2021, the Court of Appeals for the Seventh Circuit has sanctioned her with a prohibition from

filing any more papers in federal courts in this circuit: “[u]nless and until she pays all

outstanding filing fees, the clerks of all federal courts in this circuit are directed to return unfiled

any papers submitted by or on behalf of Atkins.” Atkins, Case No. 21-1831 at 2. There’s no

indication that she has complied with that order.

         There are several other pending motions that need to be addressed for clarity. Ms. Atkins

is requesting appointment of counsel. (DE 5.) “There is no right to court-appointed counsel in

federal civil litigation,” Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014) (citing Pruitt v.

Mote, 503 F.3d 647, 649 (7th Cir. 2007)), and while in some cases counsel may be appointed,

such request is moot where, as here, the complaint is frivolous, fails to state a claim, and seeks

relief from immune defendants. See 28 U.S.C.A. § 1915 (“[T]he court shall dismiss the case at

any time if the court determines that . . . the allegation of poverty is untrue; or . . . the action or




                                                    3
 Case 1:21-cv-02161-JED Document 26 Filed 09/21/21 Page 4 of 5 PageID #: 202




appeal . . . is frivolous or malicious . . . fails to state a claim on which relief may be granted; or . .

. seeks monetary relief against a defendant who is immune from such relief.”)

        Next, Ms. Atkins has requested that this case be transferred to the United States Court of

Federal Claims. (DE 15.) This motion is as frivolous as the complaint itself and does not warrant

discussion. Meanwhile, even though no judgment had been entered, and even though the

Southern District of Indiana is located in the Seventh Circuit, Ms. Atkins filed a notice of appeal

with the United States Court of Appeals for the Federal Circuit (DE 21) and an accompanying

motion to proceed in forma pauperis on appeal (DE 23.) Generally, when an interlocutory appeal

is filed, the case gets stayed. However, “a notice of appeal may be so baseless that it does not

invoke appellate jurisdiction.” Apostol v. Gallion, 870 F.2d 1335, 1339 (7th Cir. 1989). Such is

the case here. First, Ms. Atkins is appealing to the Court of Appeals for the Federal Circuit

without any showing that it has jurisdiction over her appeal. Second, her appeal itself is mere

fiction because this case had been filed only recently and the Court has not issued any decision

from which to appeal. Accordingly, the Court declines to stay this case. Moreover, for the same

reasons, the Court will deny Ms. Atkins’s motion to proceed in forma pauperis on appeal.

        For these reasons, the Court:

    •   DENIES Ms. Atkin’s motion for appointment of counsel (DE 5);

    •   DENIES the motion to transfer this case to the Court of Federal Claims (DE 15);

    •   DENIES the motion to proceed in forma pauperis on appeal (DE 23);

    •   DENIES all other pending motions as moot;

    •   DISMISSES this case and, consistent with Atkins v. Sharpe, Case No. 21-1831 (7th Cir.

        August 11, 2021), ORDERS the Clerk to STRIKE any papers Ms. Atkins has filed in this

        case on or after August 11, 2021 (copies of stricken entries should be mailed to Ms.



                                                    4
 Case 1:21-cv-02161-JED Document 26 Filed 09/21/21 Page 5 of 5 PageID #: 203




       Atkins), and ORDERS that any future filings in this case must be returned to her unfiled,

       consistent with the Clerk’s usual procedures in such cases; and

   •   DIRECTS the Clerk to send a copy of this Order to the United States Court of Appeals

       for the Federal Circuit.



       SO ORDERED.

       ENTERED:

                                                           /s/ JON E. DEGUILIO
                                                    Chief Judge
                                                    United States District Court




Distribution:

REBEKAH A. ATKINS
5017 E. Tunnell Road
Marengo, IN 47140




                                               5
